Citation Nr: 0838390	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  00-25 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of removal of a bone cyst, with left thigh numbness 
associated with the lateral cutaneous nerve.

2.  Entitlement to an increased evaluation for chronic 
anxiety with depression, currently evaluated as 50 percent 
disabling.

3.  Entitlement to an increased evaluation for tension 
headaches, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to April 
1962 and from June 1962 to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran's appeal initially included the issue of 
entitlement to an increased evaluation for residuals of 
removal of a bone cyst, including a left thigh scar; this 
issue arose from a December 1999 rating decision and was 
disposed of in a March 2006 Board decision.  In connection 
with that pending appeal, an October 2005 rating decision by 
the Appeals Management Center (AMC) in Bay Pines, Florida 
separately granted service connection for residuals of 
removal of a bone cyst, with left thigh numbness associated 
with the lateral cutaneous nerve, and assigned a zero percent 
initial evaluation from July 2005.  In March 2006, the Board 
accepted jurisdiction over the left thigh numbness issue and 
remanded that claim for additional development.

The increased rating claims arose from a May 2003 rating 
decision and were remanded for the issuance of a Statement of 
the Case, pursuant to Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999), in July 2005 and March 2006.

The Board also notes that, in January 2006, the RO granted a 
total disability evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).  
The veteran's Notice of Disagreement with the assigned 
effective date of February 2005 was received in March 2006, 
and a Statement of the Case was issued in September 2007.  
The veteran has not responded to the Statement of the Case to 
date, and the Board accordingly has no jurisdiction over this 
matter.


FINDINGS OF FACT

1.  The veteran's residuals of removal of a bone cyst, with 
left thigh numbness associated with the lateral cutaneous 
nerve, are productive of numbness and hypersensitivity but 
have not been shown to be more than moderate in terms of 
incomplete paralysis.

2.  The veteran was notified of the unfavorable rating 
decision denying increased evaluations for chronic anxiety 
with depression and tension headaches in May 2003; his timely 
Notice of Disagreement was received by the RO in June 2003, 
and, in September 2007, the RO issued a Statement of the 
Case, along with a letter explaining his appellate rights and 
responsibilities (i.e., the 60-day time limit for receipt of 
a Substantive Appeal).

3.  VA received no response from the veteran or his 
representative to the September 2007 Statement of the Case 
until January 2008, well after expiration of the 60-day time 
limit; moreover, the veteran has not provided good cause to 
support the grant of an extension of the time limit for 
filing his Substantive Appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
residuals of removal of a bone cyst, with left thigh numbness 
associated with the lateral cutaneous nerve, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic 
Code 8529 (2008).

2.  In the absence of a timely filed Substantive Appeal, the 
Board lacks jurisdiction over the claims for increased 
evaluations for chronic anxiety with depression and tension 
headaches.  38 U.S.C.A. §§ 7105, 7108 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 20.200, 20.302, 20.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an initial compensable evaluation for 
residuals of removal of a bone cyst, with left thigh numbness 
associated with the lateral cutaneous nerve

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The veteran's residuals of removal of a bone cyst, with left 
thigh numbness associated with the lateral cutaneous nerve, 
have been evaluated at the zero percent rate under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8529.  Under this section, a zero 
percent evaluation is assigned for mild or moderate paralysis 
of the external cutaneous nerve of the thigh.  A maximum 10 
percent evaluation is assigned for severe to complete 
paralysis of the external cutaneous nerve of the thigh.



B.  Analysis

In the present case, the veteran reported left thigh numbness 
during a July 2005 VA orthopedic examination, but he denied 
treatment for this numbness and did not identify any 
activities that he had difficulty performing because of the 
numbness in his thigh.  While the veteran identified numbness 
along his left outer thigh in a lateral cutaneous nerve 
distribution upon examination, he had normal motor function 
in both lower legs, with no foot drop.  The examiner 
specified that this numbness was at least as likely as not a 
surgical result and separately rendered a diagnosis involving 
removal of a cystic lesion in the left femur.

A July 2007 VA neurological examination report indicates that 
the veteran reported numbness on the lateral aspect of the 
left thigh, pain in the thigh two or three times per month, 
and a pain level measuring six to eight (out of ten) lasting 
for two to three days.  He also reported weakness and noted 
that he stayed off the left leg during pain.  Upon 
examination, there was decreased touch on the lateral aspect 
of the left thigh, in an area measuring 38 centimeters (cm.) 
long and 19 cm. wide in the upper end and 11 cm. wide in the 
lower end.  Pinprick sensation was increased, and the veteran 
mentioned that the area was hypersensitive.  The diagnosis 
was residuals of left thigh surgery for a bony cyst of the 
femur and bone graft, with numbness in the distribution of 
the lateral femoral cutaneous nerve.  

The Board is aware of the veteran's numbness and 
hypersensitivity of the affected left thigh region.  
Nevertheless, in the absence of further objective 
symptomatology, or any medical opinion specifying 
symptomatology that is more than moderate in degree, the 
Board is unable to find that the evidence supports a 
disability picture that is more than moderate in degree, 
warranting an initial compensable evaluation.

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  The 
veteran noted during his July 2007 VA neurological 
examination that he had retired from the United States Postal 
Service, but on account of low back pain, physical therapy, 
headaches, and pressure on the job, without mention of his 
left thigh neurological disability.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The evidence does not support an initial compensable 
evaluation for residuals of removal of a bone cyst, with left 
thigh numbness associated with the lateral cutaneous nerve, 
and this claim must be denied.  38 C.F.R. §§ 4.3, 4.7.

C.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

Given that this case concerns an initial evaluation and comes 
before the Board on appeal from the decision granting service 
connection, there can be no prejudice to the veteran from any 
possible shortcomings in providing notice for the service 
connection claim.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA 
General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

As noted above, the grant of service connection for residuals 
of removal of a bone cyst, with left thigh numbness 
associated with the lateral cutaneous nerve stems from the 
claim for an increased evaluation for residuals of removal of 
a bone cyst, including a left thigh scar.  For that 
underlying rating claim, the veteran was provided notice 
letters in February and August of 2003 and July 2005 
addressing the elements of an increased evaluation claim.  In 
the March 2006 remand, the Board acknowledged a procedural 
deficiency in that prior consideration of the veteran's claim 
had not included the applicable diagnostic criteria.  This 
procedural defect was cured by a September 2007 Supplemental 
Statement of the Case, which included the criteria of 
38 C.F.R. § 4.124a, Diagnostic Codes 8529, 8629, and 8729.   
Given the full compliance with the procedural instructions 
from the March 2006 remand, the Board finds that this case is 
ready for Board review.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded comprehensive VA examinations in 
conjunction with this appeal, addressing the disorder at 
issue.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


II.  Increased evaluations for chronic anxiety with 
depression and tension headaches

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
Notice of Disagreement (NOD) in writing and, after a 
Statement of the Case (SOC) has been furnished, a timely 
filed Substantive Appeal.  38 C.F.R. § 20.200.  

A Substantive Appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals) or another 
correspondence containing the necessary information.  Proper 
completion and filing of a Substantive Appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202.  A Substantive Appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302(b).

Where a veteran files a timely NOD but fails to timely file a 
Substantive Appeal, the appeal is untimely, and it is proper 
for the Board to dismiss the claim.  Roy v. Brown, 5 Vet. 
App. 554, 555 (1993).

In this case, the veteran was notified of the unfavorable 
rating decision denying increased evaluation for chronic 
anxiety with depression and tension headaches in May 2003.  
In June 2003, the veteran's timely NOD was received by the 
RO, and, in September 2007, the RO issued a SOC, along with a 
letter explaining his appellate rights and responsibilities 
(i.e., the 60-day time limit for receipt of a Substantive 
Appeal).

The RO never received a signed VA Form 9 or similar 
correspondence from the veteran.  However, both increased 
evaluation claims were listed in his representative's January 
2008 statement submitted in lieu of a VA Form 646 and July 
2008 post-remand brief.  While these documents reflect a 
clear intent by the veteran to pursue an appeal on these 
issues, both were received by VA after the 60-day time limit 
in 38 C.F.R. § 20.302(b) and described in the September 2007 
SOC.


In short, no Substantive Appeal was filed within 60 days of 
the issuance of the SOC or within the remainder of the one-
year period following the date of notification of the 
determination being appealed.  Furthermore, the record does 
not reflect that the veteran has shown good cause to support 
the grant of an extension of the time limit for filing his 
Substantive Appeal.  See 38 C.F.R. §§ 3.109(b), 20.303.  In 
this regard, in August 2008, the Board furnished a letter to 
the veteran informing him of the procedural concerns, in 
terms of the timeliness of a Substantive Appeal, raised by 
this case.  The veteran was given a 60-day response period 
and provided with the options of written or oral argument on 
the underlying jurisdictional questions.  To date, however, 
the veteran has not responded to this letter in any manner.  
The Board therefore cannot find that he has shown good cause 
to support the grant of an extension of the time limit for 
filing his Substantive Appeal.  Id.

Accordingly, the Board is without jurisdiction to consider 
the veteran's claims for increased evaluations for chronic 
anxiety with depression and tension headaches, and the appeal 
is dismissed as to those claims


ORDER

Entitlement to an initial compensable evaluation for 
residuals of removal of a bone cyst, with left thigh numbness 
associated with the lateral cutaneous nerve, is denied.

The appeal as to the claim of entitlement to an increased 
evaluation for chronic anxiety with depression, currently 
evaluated as 50 percent disabling, is dismissed.

The appeal as to the claim of entitlement to an increased 
evaluation for tension headaches, currently evaluated as 10 
percent disabling, is dismissed.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


